t c no united_states tax_court jerome r vainisi petitioner v commissioner of internal revenue respondent doris l vainisi petitioner v commissioner of internal revenue respondent docket nos filed date ps are shareholders in x an s_corporation x is the sole shareholder of qsub bank a sec_1361 i r c qualified subch s subsidiary bank in and qsub bank had interest_income relating to qualified tax-exempt obligations qteos on and consolidated federal_income_tax returns which included qsub bank x deducted the full amount of interest_expenses relating to qsub bank’s qteos subsequently r in notices of deficiency to ps and pursuant to sec_291 i r c reduced the and interest_expense deductions relating to the qteos held in calculating taxable_income pursuant to sec_1361 i r c and sec_1_1361-4 income_tax regs ps must pursuant to sec_291 i r c reduce interest_expense deductions relating to qsub bank’s qteos frank j o’connell jr for petitioners lawrence c letkewicz and christa a gruber for respondent opinion foley judge after concessions the sole remaining issue for decision is whether sec_291 applies to a qualified_subchapter_s_subsidiary bank the parties submitted this case fully stipulated pursuant to rule background petitioners jerome vainisi and doris vainisi own dollar_figure percent and dollar_figure percent respectively of first forest park corp first forest which was incorporated as a c_corporation in first forest owns percent of forest park national bank and trust co the bank which qualifies as a bank pursuant to sec_581 effective date first forest elected to be treated as an s_corporation pursuant to sec_1361 and b and for the bank to be treated as a qualified_subchapter_s_subsidiary qsub pursuant to sec_1361 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in and the bank held debt instruments which pursuant to sec_265 were qualified tax-exempt obligations qteos the interest on debt relating to the qteos was subject_to more favorable interest_deduction disallowance rules than interest relating to nonqualified tax-exempt obligations in the bank received dollar_figure in interest_income dollar_figure of which was attributable to qteos in the bank received dollar_figure in interest_income dollar_figure of which was attributable to qteos on and consolidated federal_income_tax returns which included the bank first forest deducted interest_expenses of dollar_figure relating to and dollar_figure relating to interest_expense deductions first forest deducted the entire amount of its interest_expenses relating to the qteos in a notice_of_deficiency issued to jerome vainisi on date respondent determined a dollar_figure deficiency relating to a dollar_figure deficiency relating to and a dollar_figure accuracy-related_penalty relating to in a notice_of_deficiency issued to doris vainisi on the same date respondent determined deficiencies of dollar_figure and dollar_figure relating to and respectively on date petitioners while residing in illinois filed their petitions with the court on date petitioners’ cases were consolidated pursuant to parties’ joint motion discussion in congress enacted sec_291 which provides special rules relating to the tax treatment of corporate preference items including financial_institution preference items see tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_423 sec_291 provides that the amount allowable as a deduction with respect to any financial_institution_preference_item shall be reduced by percent the 20-percent reduction set forth in sec_291 generally applies to interest on debt to carry tax-exempt obligations acquired after date and before date whereas a total disallowance2 generally applies to interest on debt to carry tax-exempt obligations acquired after date sec_291 sec_265 there are however certain obligations issued after date to which sec_291 continues to apply sec_291 sec_265 pursuant to sec_265 qteos are treated as if they were acquired on date sec_265 provides in the case of a financial_institution no deduction shall be allowed for that portion of the taxpayer’s interest_expense which is allocable to tax-exempt_interest emphasis added and therefore are subject_to the more favorable 20-percent interest_expense reduction set forth in sec_291 in sec_1361 which governs the election and treatment of s_corporations was amended to allow certain financial institutions to elect to be treated as s_corporations see small_business job protection act of sbjpa publaw_104_188 110_stat_1785 sec_1361 and a the amendment also allowed an s_corporation to elect to treat its wholly owned subsidiary as a qsub see sbjpa sec_1315 sec_1361 and a because s_corporations are passthrough entities their items of income and expenses pass through to and are reported by their shareholders as originally enacted sec_1361 provided that when a qsub election is made the subsidiary no longer exists as a separate corporation and all of its assets liabilities items of income deductions and credits are treated as those of the parent s_corporation disregarded_entity rule see sbjpa sec_1315 the u s department of the treasury treasury was concerned that the interaction between the disregarded_entity rule and special banking rules created unintended and inappropriate results in response in treasury issued guidance alerting taxpayers to this issue and notifying taxpayers that treasury was working with congress on an appropriate technical correction see notice_97_5 1997_1_cb_352 in the same year congress enacted a technical correction to sec_1361 to address treasury’s concern see taxpayer_relief_act_of_1997 publaw_105_34 sec 111_stat_1086 as amended sec_1361 provides in general --except as provided in regulations prescribed by the secretary for purposes of this title-- i a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qualified_subchapter_s_subsidiary shall be treated as assets liabilities and such items as the case may be of the s_corporation language added by amendment underscored thus the technical correction to sec_1361 grants the secretary the authority to issue regulations providing exceptions to the disregarded_entity rule in date the secretary issued the final version of sec_1_1361-4 income_tax regs which states treatment of banks -- i in general --if an s_corporation is a bank or if an s_corporation makes a valid qsub election for a subsidiary that is a bank any special rules applicable to banks under the internal_revenue_code continue to apply separately to the bank parent or bank subsidiary as if the deemed liquidation of any qsub under paragraph a of this section had not occurred except as other published guidance may apply sec_265 and sec_291 and e b not only to the bank parent or bank subsidiary but also to any qsub deemed to have liquidated under paragraph a of this section for any qsub that is a bank however all assets liabilities and items of income deduction and credit of the qsub as determined in accordance with the special bank rules are treated as assets liabilities and items of income deduction and credit of the s_corporation for purposes of this paragraph a i the term bank has the same meaning as in sec_581 emphasis added thus pursuant to sec_1361 and sec_1 a income_tax regs the special bank rules eg special bank rules in sec_291 continue to apply separately to each qsub that is a bank qsub bank and each qsub bank must determine its income and deductions ie by applying special bank rules like sec_291 before the qsub bank’s income and deductions can be treated as income and deductions of the s_corporation parent the bank not first forest held the qteos therefore the focus of our analysis is on the statutes and regulations relating to qsub banks ie whether deductions relating to qteos held by a qsub bank are subject_to sec_291 to the contrary petitioners focus their analysis on first forest the s_corporation petitioners emphasize that sec_1363 which sets forth the computation of an s corporation’s taxable_income provides that sec_291 applies if the s_corporation was a c_corporation for any of the immediately preceding_taxable_years see sec_1363 petitioners’ primary we need not and do not decide whether sec_1363 precludes the application of sec_291 to s_corporation banks contention is that the interest_expense deductions are not subject_to sec_291 because in and first forest had been an s_corporation for more than years the fact that first forest had been an s_corporation for more than years is however irrelevant because sec_1363 is not applicable to the bank sec_1363 specifically references s_corporations but it does not mention qsubs or banks in fact in when congress added sec_1363 to the code qsubs did not exist and banks were not permitted to be s_corporations see deficit_reduction_act_of_1984 publaw_98_369 98_stat_970 sbjpa sec_1315 at any time after the enactment of sec_1363 eg in when congress added the technical correction to sec_1361 congress could have extended sec_1363 to qsub banks congress did not do so nor will we see 489_us_235 where as here the statute’s language is plain ‘the sole function of the courts is to enforce it according to its terms ’ quoting 242_us_470 we agree with respondent that the plain language of sec_1361 and sec_1_1361-4 income_tax regs establishes that sub sec_291 applies to qsub banks yet petitioners have failed to effectively address why sec_1361 and regulations thereunder are not applicable petitioners contend in the alternative that sec_1_1361-4 income_tax regs exceeds the authority granted under the 1997_act and overrides the plain language of the statute we disagree the house budget committee and senate_finance_committee reports relating to the enactment of the technical correction both state the technical correction provides that the secretary_of_the_treasury may provide by regulations instances where the separate corporate existence of a qualified_subchapter_s_subsidiary may be taken into account for purposes of the code thus if an s_corporation owns percent of the stock of a bank as defined in sec_581 and elects to treat the bank as a qualified_subchapter_s_subsidiary it is expected that treasury regulations would treat the bank as a separate legal entity for purposes of those code provisions that apply specifically to banks eg sec_582 h rept pincite 1997_4_cb_319 s rept pincite 1997_4_cb_1067 sec_1_1361-4 income_tax regs is consistent with both the plain language of the technical correction and its legislative_history accordingly pursuant to sec_1361 and sec_1_1361-4 income_tax regs the bank is subject_to the 20-percent interest_expense reduction set forth in sec_291 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
